DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13, and 24-26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Duisken et al. (WO2014/023393, hereinafter “Duisken”) in view of Visscher et al. (US 5,261,899, hereinafter “Visscher”).
In regard to claims 1, Duisken discloses a sheetlike composite comprising a carrier layer, a barrier layer, and an inner polyethylene blend layer (abstract). The layers are mutually superpose layers in, in a direction from an outer face of the sheetlike composite to an inner face of the sheet like composite (pg. 5 lines 20-30). Duiksen discloses that inorganic solids, such as titanium dioxide, can be used in the PE blend layers as fillers (pg. 19 lines 16-25). 
*a*b* colour space within a range from 30 to 56.
Visscher discloses a polymeric multilayer film that has a high percentage of fillers to increase the opacity of the film [abstract]. The useful fillers include a coloring pigment such as carbon black (col. 5 lines 35-37). 
It is known in the art that one method of measuring colors is the CIELAB color space. The color space uses three dimensions, wherein the L value is the lightness ranges which is from 0 (black) to 100 (diffuse white). 
Duiksen discloses that all solids which seem suitable to the person skilled in the art are possible as the inorganic solid (pg. 19 lines 17-20). Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a carbon black coloring pigment filler as disclosed by Visscher in combination with the titanium dioxide filler in the polymer composition of the polyethylene inner layer of Duiksen to form an L value between 30 and 56 to produce an inner layer of a neutral mid-gray motivated by the expectation of forming a multilayer composite that results in mid-grey color while maintain light refracting from the fillers without the need of voids (Visscher col. 5 lines 45-51) which enhances the shelf life of the containers of Duiksen. 
In regard to claim 2, Duiksen disclose the use of titanium dioxide as a filler (col. 19 lines 16-25). Duiksen is silent with regard to a second type of inorganic particles. Visscher discloses useful fillers such as colored pigments that include carbon black (col. 5 lines 35-39). It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the carbon black of Visscher in the polyethylene inner layer composition of Duiksen motivated by the expectation of forming a layer of a color (Visscher col. 5 lines 35-40).

In regard to claim 4, modified Duiksen discloses a polymer layer that comprises titanium dioxide and carbon black. However, modified Duiksen is silent with regard to the amount of first inorganic particles being from 5% to 30% by weight based on the weight the polymer layer. 
It should be noted that the weight percentages of the first inorganic particles, titanium dioxide, are result effective variables.  As the amount of titanium dioxide increases, the composition whitens. Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the first inorganic particles, titanium dioxide, to a content of 5% to 30% since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the first inorganic particles, titanium dioxide, to a content of 5% to 30% by weight of the polymer composition of the polymer layer motivated by the expectation of forming a polymer layer that has desired coloring for extended shelf life and aesthetic appeal. 
In regard to claims 5-6, modified Duiksen discloses that the polyethylene inner layer comprises carbon black (Visscher col. 5 lines 35-39).
In regard to claim 7, Duiksen discloses that the carrier layer is Stora Enso Natura T Duplex Doppelstrich, Scott bond 200 J/m2, residual moisture content 7.5% (pg. 37 lines 3-4). This is the same carrier layer used by the applicant (specification pg. 71). Although Duiksen does not disclose that the carrier layer has a transmittance of at least 0.4% for light within a wavelength range from 475 to 480 nm, the claimed properties are deemed to be inherent to the 
 In regard to claim 8, Duiksen discloses that the carrier layer has at least one hole wherein the at least one hole has been covered by the polyethylene blend layer (pg. 16 lines 6-10).
In regard to claim 9, Duiksen discloses that the polyethylene blend layer 35 is disposed between the carrier layer and the barrier layer (pg. 44 lines 15-31 and fig. 6).
In regard to claim 10, Duiksen discloses that the barrier layer comprises mutually superposed sublayers that includes a barrier substrate layer and a barrier material layer (pg. 12 lines 20-27 and pg. 15 lines 26-30). A metal oxide layer can be chosen as the barrier material layer that is deposited on the orientated polypropylene film (pg. 15 lines 16-25). It is known in the art that a metal oxide layer deposited using vapour deposition results in the metal oxide layer thickness between 1 nm and 1 µm.
In regard to claim 13, Duisken discloses a sheetlike composite comprising a carrier layer, a barrier layer, and an inner polyethylene blend layer (abstract). The layers are mutually superpose layers in, in a direction from an outer face of the sheetlike composite to an inner face of the sheet like composite (pg. 5 lines 20-30). Duiksen discloses that inorganic solids, such as titanium dioxide, can be used in the PE blend layers as fillers (pg. 19 lines 16-25). 
Duiksen is silent with regard to the polyethylene blend layer having an L value in the L*a*b* colour space within a range from 30 to 56.

It is known in the art that one method of measuring colors is the CIELAB color space. The color space uses three dimensions, wherein the L value is the lightness ranges which is from 0 (black) to 100 (diffuse white). 
Duiksen discloses that all solids which seem suitable to the person skilled in the art are possible as the inorganic solid (pg. 19 lines 17-20). Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a carbon black coloring pigment filler as disclosed by Visscher in combination with the titanium dioxide filler in the polymer composition of the polyethylene inner layer of Duiksen to form an L value between 30 and 56 to produce an inner layer of a neutral mid-gray motivated by the expectation of forming a multilayer composite that results in mid-grey color while maintain light refracting from the fillers without the need of voids (Visscher col. 5 lines 45-51) which enhances the shelf life of the containers of Duiksen. 
Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Therefore, absent evidence of criticality regarding the presently claimed process as presented in claim 11and given that sheetlike composite of modified Duiksen meets the requirements of the claimed composite, the sheetlike composite of modified Duiksen clearly meet the requirements of present claim 13.
In regard to claim 24, modified Duiksen discloses a polymer layer that comprises titanium dioxide and carbon black. However, modified Duiksen is silent with regard to the amount of first inorganic particles being from 5% to 30% by weight and the further type of inorganic particles in a proportion within a range from 0.5% to 2.5% by weight of the polymer composition of the polymer layer.
It should be noted that the weight percentages of the first inorganic particles, titanium dioxide, and the further inorganic particles, carbon black, are result effective variables.  As the amount of titanium dioxide increases, the composition whitens and the as the amount of carbon black increases, the composition blackens.  Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the first inorganic particles, titanium dioxide, to a content of 5% to 30% by weight and the further type of inorganic particles, carbon black, to a content of from 0.5% to 2.5% by weight of the polymer composition of the polymer layer since it has been held that where general conditions of a claim In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the first inorganic particles, titanium dioxide, to a content of 5% to 30% by weight and the further type of inorganic particles, carbon black, to a content of from 0.5% to 2.5% by weight of the polymer composition of the polymer layer motivated by the expectation of forming a polymer layer that has desired coloring for extended shelf life and aesthetic appeal. 
In regard to claim 25, modified Duiksen discloses a polymer layer that comprises titanium dioxide and carbon black. However, modified Duiksen is silent with regard to the amount of first inorganic particles being from 5% to 18% by weight based on the weight the polymer layer. 
It should be noted that the weight percentages of the first inorganic particles, titanium dioxide, are result effective variables.  As the amount of titanium dioxide increases, the composition whitens. Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the first inorganic particles, titanium dioxide, to a content of 5% to 18% since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the first inorganic particles, titanium dioxide, to a content of 5% to 18% by weight of the polymer composition of the polymer layer motivated by the expectation of forming a polymer layer that has desired coloring for extended shelf life and aesthetic appeal. 
2 (pg. 11 lines 14-19 and 23-25). It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the polymer layer with a thickness within the range from 10 to 40 µm since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Response to Arguments
Applicant's arguments filed 11/26/2021 have been fully considered but they are not persuasive. 
The applicant argues that the teachings of Duisken and Visscher concerning titanium dioxide and the teaching of Visscher concerning carbon black do not cooperatively arrive at the claimed polymer layer having an L value in the L*a*b* colour space within a range from 30 to 56. 
In response, the examiner, respectfully, disagrees. Duiksen discloses that all solids which seem suitable to the person skilled in the art are possible as the inorganic solid (pg. 19 lines 17-20). Duisken discloses that it is known to use titanium dioxide as a filler in the polymer composition. The secondary reference, Visscher, teaches that it is known to one of ordinary skill in the art to utilize fillers in polymer compositions, such as carbon black, to color the composition. Thus, the combination of Duiksen and Visscher teach a polymer composition that comprises a titanium dioxide filler and a carbon black filler. It is known to one of ordinary skill in the art that titanium dioxide is a whitener. Visscher also discloses that titanium dioxide whitens a polymer composition. As stated within the rejection, it is known in the art that one . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782